Citation Nr: 0602187	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an effective date prior to April 26, 2001, 
for the grant of a 100 percent disability rating for 
schizophrenic reaction, undifferentiated type.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.   


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted a 
100 percent disability rating for schizophrenic reaction, 
undifferentiated type, effective April 26, 2001, and denied 
entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  A notice of 
disagreement as to both issues was filed in April 2002, a 
statement of the case was issued in May 2003 as to the issue 
of entitlement to an earlier effective date, and a 
substantive appeal was received in June 2003.  The veteran 
testified at a personal hearing before the RO in November 
2004.

In the November 2005 Informal Hearing Presentation submitted 
by the veteran's representative, clear and unmistakable error 
(CUE) was argued as to the March 9, 1997 rating decision, 
which denied entitlement to an increased disability rating 
for service-connected nervous condition.  This is referred to 
the RO for initial consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence of record reflects that the veteran filed a 
claim for an increased disability rating for service-
connected schizophrenic reaction, undifferentiated type, in 
April 2001.  Subsequently, in June 2001, the RO issued a VCAA 
letter, however, only addressed evidence necessary to support 
a claim of service connection.  At that time, there was no 
pending service connection claim.  As noted, an October 2001 
rating decision granted a 100 percent disability rating for 
schizophrenic reaction, undifferentiated type, effective 
April 26, 2001, and the veteran has perfected an appeal as to 
the effective date assigned.  The issue of entitlement to an 
earlier effective date is a downstream issue from that of an 
increased rating, thus generally another VCAA notice would 
not be required, pursuant to VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The RO, however, has never issued a VCAA letter as to 
the underlying issue of entitlement to an increased 
disability rating, and, moreover, has not issued a VCAA 
letter as to the issue of entitlement to an earlier effective 
date.  Failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  Therefore, an appropriate VCAA letter must be 
issued to the veteran to ensure compliance with all notice 
and assistance requirements under the VCAA.

In April 2002, the veteran submitted a notice of disagreement 
with the RO's October 2001 denial of entitlement to 
eligibility for Dependents' Educational Assistance under 
Chapter 35.  In May 2003, the RO issued a statement of the 
case with regard to entitlement to an earlier effective date 
(apparently in response to another notice of disagreement 
filed in May 2003).  However, a statement of the case has not 
been issued with regard to the issue of entitlement to 
Dependents' Educational Assistance.  Accordingly, appropriate 
action pursuant to 38 C.F.R. § 19.26 (to include issuance of 
a statement of the case) is necessary so that the veteran may 
have the opportunity to complete an appeal on that issue by 
filing a timely substantive appeal.  Although the Board in 
the past would simply refer such matters to the RO for 
appropriate action, the Court has made it clear that the 
proper course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet. App. 238 (1999).



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter as to 
entitlement to an earlier effective date 
for service-connected schizophrenic 
reaction, undifferentiated type, and as 
to entitlement to Chapter 35 benefits, to 
ensure compliance with all notice 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should also advise the veteran of 
the evidence necessary to substantiate 
his claim, as well as what evidence he is 
to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should also be 
advised to submit all pertinent evidence 
in his possession.

2.  With regard to the claim for 
entitlement to Dependents' Educational 
Assistance under Chapter 35, 38 United 
States Code, the RO should take 
appropriate action pursuant to 38 
C.F.R. § 19.26 in response to the April 
2002 notice of disagreement, including 
issuance of an appropriate statement of 
the case, so the veteran may have the 
opportunity to complete the appeal by 
filing a timely substantive appeal.  If 
the veteran does file a timely 
substantive appeal, then the case 
should be returned to the Board for 
appellate review.  With regard to the 
issue of entitlement to an earlier 
effective date for the assignment of a 
100 percent disability rating for 
schizophrenic reaction, 
undifferentiated type, the veteran and 
his representative should be furnished 
an appropriate supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


